2Z3-/5
                                         ELECTRONIC RECORD



CCA #       09-14-00039-CR                                  OFFENSE:           Assault


            Clifton James Taylor
STYLE:      v. The State of Texas                           PUNISHMENT:        6 years

                                                            COUNTY:             Montgomery


TRIAL COURT:             221st District Court                                                       MOTION

TRIAL COURT #:           13-09-091834 CR                        FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge Lisa Benge Michalk               DATE:

DISPOSITION:       AFFIRMED AS l\/lODIFIED                      JUDGE:




DATE:         01-28-15

JUSTICE:      Leanne Johnson            PC     NO     S   YES

PUBLISH:      NO                        DNP:    YES


CLK RECORD:        04-11-14                               SUPP CLK RECORD:          04-30-14
RPT RECORD:        03-21-14                               SUPP RPT RECORD:          04-16-14
STATE BR:          08-26-14                               SUPP BR:

APP BR:            06-10-14                               PROSE BR:




                                                                                          223-15
                                IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                       CCA#             PD-0223-15



           PRO SF                   Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE:                                                                SIGNED:                         PC:

JUDGE:          f(Pl UiA4s£*t~-                                      PUBLISH:                       DNP:




                    MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                                  ON

JUDGE:                                                               JUDGE: